Citation Nr: 0512351	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  00-21 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, D.G., J.E., and Mrs. S

ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had over 20 years of active military service 
prior to his retirement in September 1971.  He died in 
December 1999.  The appellant is the widow of the veteran.

This matter arises from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which denied service connection 
for the cause of the veteran's death and entitlement to 
dependency and indemnity compensation benefits under the 
provisions of 38 U.S.C.A. § 1318.

The appellant provided testimony in support of her appeal at 
a videoconference hearing that was chaired by the undersigned 
in October 2001.  A transcript of the hearing is of record.

The Board remanded this matter in May 2003 to correct certain 
procedural errors.  The matter was returned to the Board in 
February 2005.  In March 2005, the Board referred the case to 
the Veterans Health Administration (VHA) of the VA for a 
medical opinion regarding the issue in controversy, pursuant 
to 38 U.S.C.A. § 7109 (West 2002) and 38 C.F.R. § 20.901 
(2004).  In April 2005, a VHA medical opinion was rendered, 
and the Board provided a copy of the opinion to the 
appellant.  The appellant, through her representative, 
provided additional argument in support of her appeal.



FINDINGS OF FACT

1.  At the time of his death, the veteran was service 
connected for multiple health problem including depressive 
disorder, evaluated as 30 percent disabling, and alcoholic 
hepatitis with cirrhosis of the liver, evaluated as 
noncompensable.  

2.  The evidence shows the veteran's death was due to 
alcoholic cirrhosis which was due to or a consequence of 
hepatitis cirrhosis.  

3.  The evidence of record establishes that the veteran had a 
long history of alcohol abuse in service and post service.

4.  The veteran's chronic alcohol abuse is shown as likely as 
not to have been the result (secondary manifestation) of his 
service-connected depressive disorder.

5.  Resolving the benefit of the doubt in favor of the 
appellant, the evidence shows that the veteran's death from 
alcoholic cirrhosis was likely caused by his service-
connected depressive disorder with related chronic alcohol 
abuse/dependence.

6.  The issue of entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 is moot in light of the award of service 
connection for the cause of the veteran's death.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for the cause of the 
veteran's death is warranted. 38 U.S.C.A. §§ 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2004).

2.  The claim of entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 is dismissed as moot.  38 U.S.C.A. § 7104 
(West 2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312(a) (2004).  The issue involved will be determined by 
exercise of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  Id. The service 
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death", thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service- connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

A contributory cause of death is inherently one not related 
to the principal cause. In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

Service connection can be granted for any disability 
resulting from disease or injury incurred in or aggravated 
during active military service in wartime or peacetime.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall also be service connected.  When 
service connection is established for a secondary condition, 
it shall be considered a part of the original condition.  38 
C.F.R. § 3.310(a) (2004).

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
91, prohibits, effective for claims filed as in the instant 
case after October 31, 1990, payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. 
§ 105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

However, the VA Office of General Counsel (OGC) issued an 
opinion in July 1999 which, in pertinent part, addressed the 
issue of dependency and indemnity compensation (DIC) and 
disabilities resulting from alcohol or drug abuse.  The OGC 
held that DIC is a benefit distinct from disability 
compensation for purposes of the amendments made by section 
8052 of the OBRA of 1990, and is not affected by that Act's 
prohibition on payment of disability compensation for 
substance abuse disability, stating, "Payment of DIC benefits 
based on secondary service connection of a substance-abuse 
disability is not precluded."  VAOPGCPREC 7-99 (June 9, 
1999).

The veteran died in December 1999.  There appears though to 
be some question on the cause of his death.  The original 
certificate of death shows that the immediate cause of the 
veteran's death was alcoholic cirrhosis which was due to or a 
consequence of hepatitis cirrhosis.  However, there is also a 
September 2001 "revised" certificate that lists the cause 
of the veteran's death as hepatitis C cirrhosis.  This 
conclusion does not appear to be supported by the record.  
The terminal medical records from New Orleans VA Medical 
Center (VAMC) indicated that the veteran suffered from 
cirrhosis secondary to alcohol - end stage liver disease.  
There are also numerous post-service outpatient records that 
refer to the veteran having alcoholic cirrhosis.  There are 
no findings, however, regarding hepatitis C.  In sum, and in 
resolving the benefit of the doubt in favor of the appellant, 
the Board finds that the record supports the original 
conclusion that alcoholic cirrhosis caused the veteran's 
death.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service medical records document that the veteran had a long-
standing in-service history of depression and alcoholism.  In 
December 1964, the veteran was seen for complaints of 
alcoholism.  He dated his problems to a divorce that had 
occurred two years earlier.  He indicated that he had a 
problem of being very quiet then very aggressive.  The 
impression was passive dependent personality, passive 
aggressive type.  A September 1967 treatment note indicated 
that the veteran suffered from a three to four year history 
of depressive reaction, which apparently stemmed from the 
divorce from his second wife.  

The veteran was hospitalized in May 1969 for purposes of a 
psychiatric evaluation.  He provided a history of mild 
depression for five years.  His problem with depression was 
again linked to his divorce from his second wife.  The 
veteran was also noted to have a problem with his inability 
to restrain from excessive use of alcohol.  The examiner 
noted that alcoholic hepatitis had been diagnosed following a 
May 1969 hospitalization.  The final diagnosis at discharge 
was depressive reaction, mild.  Situational depression was 
diagnosed following a nine-day hospitalization in October 
1969.  

At his September 1971 retirement examination, the veteran was 
found to have a history of intermittent situational 
depressions without any serious formal mental disorder.  He 
was also observed to have recurrent alcoholism.  Reference 
was made to psychiatry and internal medicine consultations.  
At his April 1971 internal medicine evaluation, the veteran 
related his alcoholic binges to stress on his job.  He also 
indicated that he had a problem with extreme depression.  The 
April 1971 psychiatry consultation indicated that the veteran 
was chronically prone to having brief periods of depression 
and spells of excessive drinking.  Following a mental status 
evaluation, the veteran was diagnosed as having a history of 
intermittent situational depression.  

The Board notes that the veteran initially filed a claim for 
service connection for a liver disorder in February 1972.  
The claim was administratively disallowed in April 1972 due 
to the veteran's failure to report for a scheduled VA 
examination.  The claim was reconsidered by the RO in 
November 1992.  Observing that the veteran's service medical 
records documented the treatment and diagnosis for alcoholic 
hepatitis with cirrhosis of the liver, the RO determined that 
there had been clear and unmistakable error in the April 1972 
administrative disallowance of the veteran's claim.  The RO 
therefore granted service connection for alcoholic hepatitis 
with cirrhosis of the liver, effective from February 1972.  
The veteran was also granted service connection for a 
depressive disorder.  

At the time of his death, the veteran was service connected 
for multiple health problem including depressive disorder, 
evaluated as 30 percent disabling, and alcoholic hepatitis 
with cirrhosis of the liver, evaluated as noncompensable.  
The appellant's claim for service connection for the cause of 
the veteran's death was denied in December 1999.  Although 
the veteran was service connected for alcoholic hepatitis 
with cirrhosis, the RO indicated that an award of service 
connection for the cause of death was prohibited as a result 
of Section 8052 of the OBRA of 1990.  The appellant asserts, 
however, that the veteran's service-connected depressive 
disorder caused or contributed to his alcoholism, which 
ultimately caused or contributed to the cause of his death.  
In other words, she contends that the veteran's alcoholism 
was secondary to his depression.

Reports of VA examinations conducted in February 1993, August 
1996, and March 1998 diagnose the veteran as having chronic 
dysthymia and alcoholism.  Treatment records from the New 
Orleans VAMC contain similar findings.  None of the reports 
or records shed any light as to the relationship, if any, 
between the veteran's depression and his alcoholism.  

As discussed above, pursuant to the provisions of 38 C.F.R. § 
20.901, the Board obtained a medical opinion from a VA 
physician who is a specialist in Psychiatry.  The physician 
had no previous knowledge of or involvement with the 
appellant, the veteran, or his case.  The physician was asked 
to address the question of whether there is "a 50 percent 
probability or greater that chronic alcohol dependence/abuse, 
which is the presumed cause of the veteran's end-stage liver 
disease, was the result (secondary manifestation) of his 
service-connected depression."  The physician rendered the 
following opinion and explanation:

I have been asked to state an opinion 
regarding whether this deceased veteran's 
service-connected depression caused his 
alcoholism.  His proximate cause of death 
was alcoholic cirrhosis. It is certainly 
the case that there is a higher incidence 
of alcoholism among patients with 
depression.  Whether depression causes 
the alcoholism is a semantic question.  
In an individual case, the question would 
probably turn on which came first.

I have examined the patient's C-file, 
including records from his military 
service, and I am unable to determine 
whether his alcoholism preceded his 
depression or vice versa.  That being the 
case, the veteran should be given the 
benefit of the doubt.  One can well 
imagine that he drank to relieve the 
feelings of dysphoria that were part of 
his depression.  Therefore, in answer to 
the question, I would say that there is a 
greater than 50 percent probability that 
the patient's alcoholism was caused by 
his depression.

Service medical records fail to indicate whether or not there 
was an etiological relationship between the veteran's 
alcoholism and his depressive disorder.  
However, the April 2005 VHA opinion indicated that there is a 
greater than 50 percent probability that the patient's 
alcoholism was caused by his depression.  The Board finds 
that that the balance of evidence favors the appellant.  
Specifically, there is competent evidence indicating that the 
veteran's alcoholism was due to his service-connected 
depressive disorder, and that the cause of the veteran's 
death (alcoholic cirrhosis) was the result of his service-
connected depressive disorder with related chronic alcohol 
abuse/dependence.  All reasonable doubt in this regard has 
been resolved in favor of the appellant, as is required by 
law, and the claim of service connection for the cause of the 
veteran's death is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Without 
deciding whether the notice and development requirements of 
VCAA have been satisfied in the present case, it is the 
Board's conclusion that the new law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable by granting 
service connection for cause of the veteran's death, and thus 
represents a full grant of the issue on appeal.  A decision 
therefore poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

38 U.S.C.A. § 1318

Inasmuch as the Board's decision above constitutes a full 
grant of the benefit sought on appeal with respect to the 
issue of service connection for the cause of the veteran's 
death, the issue of entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 is rendered moot, as the appellant 
would be entitled to no additional benefits by virtue of a 
grant of DIC under the provisions of 38 U.S.C.A. § 1318.  See 
Mintz v. Brown, 6 Vet. App. 277 (1994) (the Board does not 
have jurisdiction to review a case if no benefit would accrue 
to the claimant).

Therefore, in light of the Board's decision granting service 
connection for the cause of the veteran's death, the section 
1318 appeal is moot and is dismissed.  38 U.S.C.A. § 7104; 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.

The claim of entitlement to dependency and indemnity 
compensation benefits pursuant to 38 U.S.C.A. § 1318 is 
dismissed.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


